Citation Nr: 0416071	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether there was a timely request for waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $5,496.

2.  Whether there was a timely request for waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $2,842.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant had active service from November 1953 to 
November 1957 and from November 1957 to June 1958; he 
received an honorable discharge in November 1957 and a 
discharge under conditions other than honorable in June 1958.  
His award of nonservice-connected pension benefits, which is 
at issue in this appeal, was based on his period of honorable 
service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision of the RO's Committee on 
Waivers and Compromises.  That decision granted, in part, the 
veteran's request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$7,932, which represents a separately-created overpayment.  
That matter is not at issue in this appeal.  That decision 
also denied, in part, the veteran's request for waiver of 
recovery of an overpayment of nonservice-connected pension 
benefits in the amount of $8,338 on the basis that the 
request was not submitted in a timely manner.  It is this 
debt that is at issue in this appeal.  

As noted on the first page of this document, the Board is 
addressing the $8,338 overpayment at issue as two distinct 
debts, to represent the fact that the debts were created 
separately and are distinguishable.  In doing so, the Board 
recognizes that each individual debt arising from a separate 
and distinct transaction requires separate action and 
adjudication.  See VAOPGCPREC 21-95 (August 24, 1995).  It is 
also recognized that, in regard to the meaning of the phrase 
"separate and distinct transaction" for purposes of 
notifying the debtor of the right to request a waiver, 
notification is required when an increase in indebtedness is 
based on circumstances not considered in the computation of 
the original indebtedness.  See VAOPGCPREC 7-96 (September 9, 
1996).  Under the circumstances of this case, as will become 
apparent in the discussion herein below, the two debts arose 
from failure to report income for two different periods of 
time, which the RO handled as two separate transactions.  

In the decision portion of this document, the Board will 
address the waiver request in relation to the $5,496 
overpayment.  The question of whether a timely waiver request 
was received with respect to the $2,842 overpayment is being 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on the veteran's 
part.


FINDINGS OF FACT

1.  The first letter notifying the veteran of an overpayment 
of nonservice-connected pension benefits in the amount of 
$5,496 was mailed on August 12, 1999; attached to this notice 
was information advising the veteran of his right to request 
waiver of recovery of the debt within 180 days.

2.  The veteran's request for waiver of recovery of the 
overpayment of nonservice-connected pension benefits in the 
amount of $5,496 was received by the RO on August 30, 2002, 
more than 180 days following issuance of the notice of 
overpayment.


CONCLUSION OF LAW

The veteran's request for a waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $5,496 was not timely filed.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

As an initial matter, the Board addresses the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA, which was enacted on 
November 9, 2000, redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  For 
example, the VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Notwithstanding the requirements of the VCAA, the Board 
observes that the provisions of Chapter 53 of Title 38 of the 
United States Code govern claims for waiver of recovery of a 
debt owed to VA.  This statute contains its own specific 
notice and duty to assist provisions.  The provisions of the 
VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), are relevant to 
a different chapter of Title 38, and do not apply to this 
appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the 
duties specified in the VCAA are not applicable to requests 
for a waiver of overpayment).  

In any event, through a January 2003 letter notifying the 
veteran of the decision of the RO's Committee on Waivers and 
Compromises and a statement of the case issued to him in June 
2003, the RO has notified the veteran of the appropriate laws 
and regulations relating to requests for a waiver of recovery 
of an overpayment, the evidence it considered regarding the 
claim, and the reasons for its determination.  Additionally, 
prior to certification and transfer of the case to the Board 
in March 2004 for consideration, the veteran was given ample 
opportunity to submit evidence and argument in support of his 
claim, to include a personal hearing that he declined.  In a 
March 2004 letter, the RO also informed the veteran about how 
to submit additional evidence to the Board, but he has not 
proffered anything in relation to his appeal since that 
letter, nor has he indicated that there was any existing 
information or evidence pertinent to his appeal that has not 
been obtained.  In short, all evidence needed for an 
equitable determination in the instant appeal has been 
obtained, and the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



II.  Merits of Claim for Waiver of Recovery of the 
Overpayment

The record shows that by letter dated in August 1992, the 
veteran was awarded nonservice-connected pension benefits, 
effective in September 1991, on the basis of having no 
income.  In a letter dated April 13, 1999, the RO informed 
the veteran of its proposal to reduce his pension benefits, 
effective February 1, 1995, based on his spouse's 
certification of having received previously-unreported income 
in 1995.  By letter dated July 30, 1999, the RO notified the 
veteran that it was taking action to reduce his pension 
payments, effective February 1, 1995, due to unreported 
income that his spouse received.  The RO informed him that 
his pension award was adjusted to reflect the receipt of this 
income for the period of February 1, 1995 through February 1, 
1996, and that he would be notified shortly of the amount of 
the overpayment that resulted.  Thereafter, VA began 
recovering the overpayment, in monthly increments of $100 
that were deducted from his ongoing pension payments.  

The threshold question to be answered in this case is whether 
the veteran filed a timely request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $5,496.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the VA to the debtor, or (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180 day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 
5302(a).

In this case, a notice of overpayment of nonservice-connected 
pension benefits in the amount of $5,496 was mailed to the 
veteran on August 12, 1999 from VA's Debt Management Center, 
located in St. Paul, Minnesota.  Attached to this notice was 
information regarding the veteran's rights to request waiver 
of the debt within 180 days.  There is no indication that 
this letter was returned as undeliverable.  The Debt 
Management Center also indicated on a form referring the 
veteran's debt to the RO's Committee on Waivers and 
Compromises that the first notice letter was sent to the 
veteran on August 12, 1999.  

On August 30, 2002, the RO received from the veteran a 
statement that is construed as a request for waiver of 
recovery of the overpayment at issue.  In that statement, the 
veteran specifically requested a waiver in regard to a $7,932 
overpayment, which, as noted in the introduction, is not at 
issue in the instant appeal.  The veteran also requested 
"consideration of the balance of the overpayment previously 
in existence."  He explained that he did not previously 
request a waiver for the overpayment at issue due to a 
"miscommunication."  He referred to a letter he wrote to VA 
in April 1999, indicating his belief that his overpayment had 
been "liquidated."  He stated that VA had not informed him 
that his debt was not waived and began withholding $100 a 
month from his pension payments.  

By decision in January 2003, the RO's Committee on Waivers 
and Compromises, in pertinent part, denied the veteran's 
request for waiver of recovery of the $5,496 overpayment 
because his request was not received within the requisite 180 
days following the notification of indebtedness in August 
1999.  It was noted that the overpayment was created because 
the veteran failed to report his spouse's income for the 
period of February 1, 1995 to February 1, 1996 in a timely 
manner.  In a February 2003 statement, the veteran submitted 
a notice of disagreement with the RO's determination, 
indicating that he could not afford to pay the overpayment.



In June 2003, the RO issued the veteran a statement of the 
case that provided the pertinent laws and regulations 
pertaining to the issue of a timely waiver request and an 
explanation of the RO's denial on the basis of a waiver 
request that was not received within the applicable time 
limit.  The RO received the veteran's substantive appeal in 
August 2003.    

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $5,496 would have to 
have been received by the RO within 180 days from August 12, 
1999.  The uncontroverted evidence demonstrates that the 
veteran's request for waiver was received on August 30, 2002, 
well beyond the time limit provided by law.  It has not been 
contended or shown that the veteran ever requested an 
extension of time to file a waiver request.  

The veteran states that he did not file a request for waiver 
on the belief that the overpayment was "liquidated" and VA 
had not informed him otherwise.  The record indicates that 
the veteran indeed wrote a letter, received by the RO on 
April 22, 1999, referring to the proposal to reduce his 
pension benefits effective in February 1995 due to a change 
in family income.  He wrote that "all of that was taken care 
of" and "waived."  It is very likely that the veteran was 
referring to a previous decision of the RO's Committee on 
Waivers and Compromises in September 1995, which granted his 
request for waiver of recovery of an overpayment of pension 
benefits in the amount of $3,577.  That decision arose out of 
a retroactive reduction of pension benefits effective in 
February 1992, based on previously unreported income received 
by the veteran.  

In any case, the overpayment at issue involves income 
received by his spouse in 1995, and VA took action in July 
1999 to reduce the veteran's pension and provide him notice 
of the overpayment amount in August 1999.  The veteran did 
not respond to question any of these actions, even after he 
was furnished information of his rights to appeal the RO's 
decision and request a waiver of recovery of the overpayment.  



Therefore, the veteran's claim with regard to the overpayment 
of $5,496 must be denied on the grounds that he failed to 
file an application for waiver of recovery of that debt 
within the applicable time period as set forth in the 
applicable laws and regulations.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of $5,496 
was not received, the appeal is denied.  


REMAND

As to the remaining issue of whether a timely claim for 
waiver of recovery of an overpayment of nonservice-connected 
pension benefit in the amount of $2,842 was received, 
additional development is in order.  

The record shows that by letter on August 16, 1999, the RO 
notified the veteran that his pension payments were reduced, 
effective February 1, 1996, due to unreported income that his 
spouse received.  The RO informed him that his pension award 
was adjusted to reflect the receipt of this income for the 
period of February 1, 1996 through February 1, 1997 and that 
he would be notified shortly of the amount of the overpayment 
that resulted.  However, unlike in relation to the other 
separately created overpayments considered by the RO's 
Committee on Waivers and Compromises in January 2003, there 
is no clear evidence that the veteran received notice of the 
amount of overpayment created by the August 16, 1999 letter, 
or his rights to appeal such debt or request a waiver of 
recovery of the debt.  

In its January 2003 determination, the RO's Committee on 
Waivers and Compromises indicated that the veteran was 
notified of his $2,842 debt by letter on August 23, 1999.  
However, there is no copy of such letter of record nor is 
there any certification from VA's Debt Management Center, 
located in St. Paul, Minnesota, that such notice of the debt 
was sent on August 23, 1999.  Thus, the RO should contact the 
Debt Management Center to obtain documentation confirming the 
date the notice of the debt was sent to the veteran and 
certification that the notice was not returned as 
undeliverable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Debt 
Management Center and request a copy of 
the notice of overpayment issued to the 
veteran in relation to the overpayment of 
$2,842, or in the alternative provide 
documentation of what form letter(s) was 
sent to the veteran and the date(s) 
thereof.  The Debt Management Center 
should also certify that any notice of 
such overpayment issued to the veteran was 
not returned as undeliverable.  

2.  Thereafter, the RO should consider the 
timeliness of the veteran's request for a 
waiver of recovery of an overpayment of 
nonservice-connected pension benefits in 
the amount of $2,842, based on a review of 
the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



